No. 81-42
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                1981


IN RE THE MARRIAGE OF
LARRY KENNETH SELL,
                      Petitioner and Respondent,
       and
CAROL JEAN SELL,
                      Defendant and Appellant.


Appeal from:   District Court of the Eleventh Judicial District,
               In and for the County of Flathead
               Honorable Robert Sykes, Judge presiding.
Counsel of Record:
     For Appellant:
         Darrell S. Worm, Montana Legal Services, Kalispell, Montana
    For Respondent:
        Patrick M. Springer, Kalispell, Montana


                              Submitted on briefs:       May 15, 1981
                                          Decided:   '    JIII~~~S~O
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.
         The Flathead County District Court entered a decree
of dissolution following a petition by husband, Larry K.
Sell, and       a    trial    without       a     jury.       Carol        Jean    Sell,
respondent and appellant, appeals from provisions of that
decree relating to the distribution of marital assets.
         The parties were married from July 20, 1971, until
the dissolution of the marriage on May 9, 1980.                              They had
one    child    who     was        eight    years       old    at     the    time     of
dissolution.           From     1971       to   1980      there       were    several
separations of unknown duration, but the final separation
occurred in July 1979.
         Petitioner-respondent             is employed          by    the Anaconda
Copper Company with take-home wages of about $1,200 a month.
The wife was working as a motel maid at the time of the
dissolution and has had experience working as a licensed
practical nurse.
         The major marital asset is a home purchased by the
parties in December 1976, after they had been separated for
several months.          At the time of purchase, the appellant
contributed         $1,000    to    the    downpayment,         and    the    husband
contributed $850.            The wife's contribution was from a sale
of her former home.
         The parties lived            in the home from December 1976
until July 1980.             When they moved            into the home it was
unfinished.           For     three       years     they      made     substantial
improvements to the home, most of the work being done by the
husband.    The materials used to make the improvements came
to    approximately         $5,500.        Petitioner         testified       that    he
devoted    at       least     1,500       hours    in     labor       to    make     the
improvements.             In addition,              he was a s s i s t e d by h i s f a t h e r

who d i d n o t g e t any c o m p e n s a t i o n f o r h i s work.                     There         is

sharp disagreement over                     the extent             t o which        the      appellant

assisted         in the      improvements.                   S h e t e s t i f i e d t h a t s h e had

worked       about      one-half           as    much         as    her   husband,           while   he

claims       she     helped        very         little.            The    parties         eventually

planned       t o sell       the    house         and p u r c h a s e      a    bigger       piece   of

property     .
           Due t o t h e i m p r o v e m e n t s p l u s a g e n e r a l i n f l a t i o n i n

property         values      in     the         area,        the    property         increased           in

v a l u e from t h e o r i g i n a l p u r c h a s e p r i c e o f $ 2 8 , 0 0 0 t o a v a l u e

s e t by t h e t r i a l j u d g e a t $ 5 5 , 0 0 0 .               T h i s p r i c e was a g r e e d

upon by b o t h p a r t i e s .        The n e t v a l u e o f t h e m a r i t a l e s t a t e ,

d e t e r m i n e d by s u b t r a c t i n g t h e v a l u e o f o t h e r d e b t s f r o m t h e

e s t a t e , is $21,000.

           The m a r i t a l p r o p e r t y s u b j e c t t o d i s t r i b u t i o n by t h e

D i s t r i c t Court c o n s i s t s of t h e following:                      t h e f a m i l y home,

$ 5 5 , 0 0 0 ; p r o c e e d s from t h e s a l e o f a 1 9 7 6 Vega, $ 1 , 5 0 0 ;              and,

a V e n t u r a camper,        $1,500.            The t o t a l a s s e t s t h e r e f o r e were

valued a t $58,000.                Debts of             the marital            estate,       owing on

the      house        and      other            debts          consolidated               into    home

r e f i n a n c i n g , were $ 3 4 , 0 0 0 , l e a v i n g $ 2 4 , 0 0 0 i n n e t a s s e t s .

           Two i s s u e s a r e b e f o r e t h i s C o u r t :          ( 1 ) Does t h i s C o u r t

h a v e j u r i s d i c t i o n o v e r t h e a p p e a l ; and ( 2 ) d i d t h e D i s t r i c t

Court      abuse       its     discretion               in     apportioning            the    marital

p r o p e r t y of t h e p a r t i e s ?

           The f i r s t i s s u e stems from t h e D i s t r i c t C o u r t ' s o r d e r

entered       on     September         12,       1980.             The    order      modified        the

f i n d i n g s of   f a c t and c o n c l u s i o n s o f           l a w more t h a n f i f t e e n

days a f t e r submission of a p p e l l a n t ' s p o s t - t r i a l motions.                      By
e x c e e d i n g t h e t i m e p e r i o d mandated by R u l e 5 9 , M.R.Civ.P.,

the     District         Court       divested              itself        of       jurisdiction           to

d e t e r m i n e t h e m o t i o n , and i t s o r d e r was a n u l l i t y .                    Marvel

Brute S t e e l Building, I n c . v. Bass ( 1 9 8 0 ) ,                                  Mont.           I



616 P.2d 380,      37      St.Rep.          1670.         The       original        notice       of

appeal       from     the       second       decree,          based         on    that      order,      was

untimely          under         Rule        5,      M.R.Civ.P.,               and      we     have       no

j u r i s d i c t i o n a s t o t h e second d e c r e e .              See P r i c e v . Zunchich

(1980)~               Mont.             ,    612 P.2d 1 2 9 6 , 37 S t . R e p .             1058.
           Appellant          argues         that         this    defect          is c u r e d    by    the

a p p e l l a n t having lodged an a p p e a l t o t h e f i r s t d e c r e e .                        We

agree.        The n o t i c e o f a p p e a l t o t h e f i r s t d e c r e e was f i l e d

long      after       its       entry.              However,            the       clerk      of    court

i n a d v e r t e n t l y f a i l e d t o f i l e and s e r v e t h e n o t i c e o f e n t r y

of judgment o f t h e f i r s t d e c r e e .                 S i n c e t h e r e was no d a t e t o

begin     the     time       for    n o t i c e of        t h e a p p e a l t o be          filed,      the

n o t i c e was n o t u n t i m e l y .          The t i m e t o a p p e a l , t h e r e f o r e , d i d

not    expire,        and R u l e      5,        M.R.App.Civ.P.,              was n o t v i o l a t e d .

T h i s C o u r t c a n assume j u r i s d i c t i o n o v e r t h e a p p e a l .                Haywood

v . S e d i l l o ( 1 9 7 5 ) , 1 6 7 Mont. 1 0 1 , 535 P.2d 1014.

           The f i r s t and s e c o n d d e c r e e s d i d                  not     vary       substan-

tially,         and    the      reasons           for      the     appeal         were      identical.

Respondent          is n o t p r e j u d i c e d by a s u r p r i s i n g s h i f t i n t h e

s u b s t a n t i v e n a t u r e of t h e a p p e a l .

           We     now     turn       our         attention         to       the     main     issue       on

appeal,       whether         there       was        an    abuse       of     d i s c r e t i o n by    the

D i s t r i c t Court i n apportioning t h e m a r i t a l a s s e t s .

           Appellant            recognizes            that       the    District         Courts        have

b r o a d d i s c r e t i o n u n d e r Montana l a w i n d i s t r i b u t i n g m a r i t a l

p r o p e r t y b u t a r g u e s t h a t t h i s d i s c r e t i o n i s n o t unbounded.
She a r g u e s t h a t under            s e c t i o n 40-4-202,            MCA,      the District

C o u r t c a n n o t a c t a r b i t r a r i l y and m u s t c o n s i d e r a l l c r i t e r i a

under      the statute so that                     t h e r e w i l l be a j u s t ,        equitable

and r e a s o n a b l e d i s t r i b u t i o n .       This Court has a l i m i t e d scope

o f a p p e l l a t e r e v i e w and w i l l n o t             i n t e r v e n e e x c e p t when t h e

D i s t r i c t C o u r t h a s d e p a r t e d s u b s t a n t i a l l y f r o m t h e norms o f

equity.           I n Re M a r r i a g e o f H e r r o n         (1980),               Mont.              I



608 P.2d 97,     37 S t . R e p .       387;     In    Re    Marriage of           Jacobson

(1979)I                  Mont    .            ,   600 P.2d 1183,      36 S t . R e p .    1773.
Appellant           here      alleges          that      the     District         Court      departed

s u b s t a n t i a l l y from t h e norms o f               e q u i t y and a s k s t h a t t h i s

Court intervene.

            In     In    Re    Marriage            of    Berthiaume         (1977),        1 7 3 Mont.
421,     567 P.2d 1 3 8 8 , r e l y i n g on P o r t e r v . P o r t e r ( 1 9 7 0 ) , 1 5 5
Mont. 451,      473 P.2d 538,         we s e t t h e s t a n d a r d o f       review on

appeal       in     cases        involving          claims       that     the District            Court

abused i t s d i s c r e t i o n .            T h e s e r e a s o n a b l e and u n d e r s t a n d a b l e

g u i d e l i n e s were f o l l o w e d by t h e D i s t r i c t C o u r t .                There      is
nothing        "arbitrary"           in the District Court's                       determination,

and we f i n d no e r r o r .

            T h e r e was no q u e s t i o n c o n c e r n i n g t h e d i s t r i b u t i o n o f

t h e bulk of            personal property of                    t h e p a r t i e s nor w i t h t h e

c u s t o d y of t h e c h i l d .      The o n l y q u e s t i o n c o n c e r n s t h e h o u s e .

The v a l u e s o f t h e h o u s e , t h e c a r and t h e camper w e r e a g r e e d

t o by s t i p u l a t i o n .       A p p e l l a n t t a k e s no i s s u e w i t h t h e v a l u e

of   t h e c a r o r t h e camper,                 and f o r a l l i n t e n t s and p u r p o s e s

is s a t i s f i e d w i t h t h e g r a n t t o h e r o f                t h e balance of            her

downpayment on t h e h o u s e .                    The D i s t r i c t C o u r t ' s d i v i s i o n o f

t h e h o u s e , t h e r e m a i n i n g a s s e t , on o t h e r t h a n a 50-50                basis

i s c l a i ' m e d a s e r r o r by a p p e l l a n t .
           T h i s C o u r t i n I n Re M a r r i a g e of Aanenson ( 1 9 7 9 ) ,

Mont   .            ,   598 P.2d 1 1 2 0 , 36 S t . R e p .   1525, noted:

           " A 1 t h o u g h t h e D i s t r i c t C o u r t may e q u a l l y
           divide              the      marital             assets,    such      a
           d i s t r i b u t i o n i s n o t mandated by s e c t i o n 40-4-
           202, MCA.              S e e Kuntz v . Kuntz ( 1 9 7 9 ) , Mont.,
           5 9 3 P . 2 d 4 1 , 36 S t . R e p .                662.     Section
           40-4-202 i s f l e x i b l e and i t v e s t s a good d e a l
           of d i s c r e t i o n i n t h e D i s t r i c t Court.         I n Re
           M a r r i a g e o f J o r g e n s e n ( 1 9 7 9 ) , Mont., 590 P.2d
6 0 6 , 609, 36 S t . R e p .                233, 237.      W have
                                                                         e
           s t a t e d , b e f o r e and a f t e r t h e a d o p t i o n o f t h e
           s t a t u t e , t h a t e a c h c a s e must be looked a t
           individually, with an eye t o its unique
           circumstances.                J o r g e n s e n , 590 P.2d a t 609;
           Cook v . Cook ( 1 9 7 2 ) , 159 Mont. 9 8 , 495 P.2d
591. "

           The          record   here      indicates         that     the     District         Court

made e v e r y e f f o r t t o comply w i t h a l l p r e v i o u s p r o n o u n c e m e n t s

in marital cases.                   By   i t s p r e t r i a l o r d e r d a t e d J u n e 1980,

the     District           Court     specifically           directed         the       parties     to

submit information concerning:

            "a.        The n e t w o r t h o f t h e p a r t i e s a s o f t h e
            f i l i n g of t h e C o m p l a i n t .

            "b.  Any p r o p e r t y e i t h e r c l a i m e d by r i g h t of
            inheritance or other q u a l i f i e d contribution.

                .
            I 1 c  A l l p r o p e r t y t h a t is s u b j e c t t o
            distribution, including the values thereof.

            "d.       The manner           i n which        said distribution
            s h a l l be made."

            T h i s i n f o r m a t i o n was p r e s e n t e d by b o t h p a r t i e s by way

of    proposed            findings        of     fact      and     conclusions            of   law,

c o m p l y i n g w i t h t h e r e q u i r e m e n t s o f I n Re M a r r i a g e o f M c G i l l

(198o)t       - Mont .            ,
                                 - 609 P.2d 278,      37 S t . R e p .    578.     The
D i s t r i c t C o u r t c h o s e t o a d o p t i t s own f i n d i n g s o f          f a c t and

conclusions of               law,    rather       than those          s u b m i t t e d by e i t h e r

p a r t y , which i n d i c a t e s t h e D i s t r i c t C o u r t had t h e s t a t u t o r y

r e q u i r e m e n t s of   s e c t i o n 40-4-202,        MCA,      i n mind         in arriving

a t its decision.
           Appellant a l l e g e s t h a t t h e D i s t r i c t Court abused i t s

discretion            in     distribution               of     the marital         assets          in    two
general        ways.              First,          the     court     failed        to    address          the
factors           enumerated                 in      section          40-4-202,             MCA,        with
s p e c i f i c i t y i n f i n d i n g s o f f a c t and c o n c l u s i o n s o f l a w drawn
from t h e        evidence before                   it.        Second,      the D i s t r i c t Court

a c t e d s o a r b i t r a r i l y t h a t t h e d i s t r i b u t i o n of s a i d m a r i t a l
a s s e t s under          t h e c i r c u m s t a n c e s was p e r se i n e q u i t a b l e .              We

find otherwise.                   The c o u r t ' s d i r e c t i v e s t o t h e p a r t i e s and
the     court's         f i n d i n g s of         f a c t and c o n c l u s i o n s o f      l a w show

that      what         the        District              Court       did    does        not     warrant
intervention.                 See I n Re Marriage of                       Herron      (1980),

Mont.             ,   608 P.2d 9 7 , 37 S t . R e p .               387.
            A review of              the findings of                f a c t and c o n c l u s i o n s o f

law     dated         July        16,    1980,           and    the       order     modifying            the
f i n d i n g s and c o n c l u s i o n s d a t e d S e p t e m b e r 1 2 , 1 9 8 0 , w h e t h e r
taken      together           or     separately,             and when        reviewed         with       the
r e m a i n d e r o f t h e t o t a l r e c o r d , show t h a t t h e D i s t r i c t C o u r t

c o n s c i e n t i o u s l y gave c o n s i d e r a t i o n t o t h e elements s e t f o r t h

i n Jorgenson               and     cases         cited      therein,       even       if    the     court
failed       to       "articulate"                each       item     separately            within       its

f i n d i n g s and c o n c l u s i o n s .
             While          there       is    no        question      that     appellant,               as    a

housewife,            acquired a vested i n t e r e s t i n the property,                                the
c o u r t s p e c i f i c a l l y found t h a t t h e w i f e " d i d n o t c o n t r i b u t e
by work o r           labor        any a p p r e c i a b l e e f f o r t s i n improving t h e
property."              The        record         indicates         that    appellant          did       not
reside with             t h e husband d u r i n g              t h e e n t i r e time p e r i o d            in
which t h e improvements t o t h e p r o p e r t y w e r e made.
            T h i s c a s e is n o t u n l i k e our r e c e n t d e c i s i o n wherein
the     appellant       husband     claimed   to   have   made   equal
contributions to the "house" and therefore deserved one-half
of the marital estate.            In Re Marriage of Nunnally (1981),
        Mont.       ,   625 P.2d 1159, 38 St.Rep. 529, 531.      There
we found the case reflected a careful and conscientious
consideration of the appropriate factors and affirmed the
District Court.         We find the same result should be reached
here.
         Affirmed.




We concur:

  %ti he J
  Chief ustd & d
              e w